Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 8/11/2022. 
Claims 1, 3-7, 9-13, 15-18 are allowed.
Claims 2, 8, 14 are cancelled.  

Allowable Subject Matter
Claims 1, 3-7, 9-13, 15-18 are allowed. 

Prior Art of Record
            The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Shemer et al US Patent 10,747,606  
Prieto et al US Patent 10,002,339 
Hakimi et al US Patent 9,892,463 
Schoenfelder et al US Patent 9,666,000 
Evans et al US Publication 2020/0106801 
Anders et al US Publication 2018/0348018 
Whitehead et al US Publication 2016/0162372 

REASONS FOR ALLOWANCE
          The following is an examiner’s statement of reasons for allowance:
Examiner finds claims dated 8/11/2022 are persuasive for reason of allowance.  
The search for amended claim(s) does not explicitly disclose, in light of other features recited in independent claims 1, 7 and 13 as follows :
ROA – where none of the prior art reference’s or combination of do not teach – evaluation of disaster prevention data to calculate the loss assessment data in each disaster scenario with dividing range of change of disaster prevention data of each place into preset intervals, change rule of interval, and determining changes trigger to cause disaster - along with steps such as described in amended independent claim(s) 8/11/2022.

Claims ‘ .. A disaster security resource calculation method comprising:

obtaining disaster prevention data of a place to be evaluated and loss assessment data of the place in a disaster scenario, wherein the disaster prevention data comprises environmental information, item information, and personnel information; and

determining disaster security resources required by the place to be evaluated in the disaster scenario using a preset calculation model according to the disaster prevention data and the loss assessment data;

obtaining the disaster prevention data of the place to be evaluated, and simulating the place under different disaster scenarios through a disaster numerical simulation system to calculate the loss assessment data in each disaster scenario:

simulating the disaster prevention data of the place through a disaster prediction simulation system, and determining whether changes in the disaster prevention data will cause a disaster;

wherein a method of determining whether the changes in the disaster prevention data will cause the disaster comprises:

dividing a range of change of the disaster prevention data of each place into a plurality of preset intervals, and inputting the disaster prevention data of each place into the disaster prediction simulation system in accordance with a change rule of the interval; and determining that the changes in the disaster prevention data will cause the disaster if the changes trigger a condition that causes the disaster.’ 

With additional detailed steps in claim(s) as described in independent claim(s) on 8/11/2022. 

However, each of the cited references or reference from the updated search, at least, fails to teach or suggest in combination with the rest of the limitations recited in the independent claim(s).

Dependent claims depend on allowed independent claims, therefore they are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431